Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 15 March 2022 has been entered. Claims 1-20 are pending, of which claims 15-20 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 21 December 2021, except for any objections and/or rejections under 35 USC 112 repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
 The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide proper antecedent basis for “a first horizontal transporter” as recited in claim 8, “a first connector” as recited in claim 9, and “a second horizontal transporter” as recited in claim 10.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 at the paragraph beginning ‘a stage’ recites, “a stage on which are disposed a carrier substrate, and a preliminary stacked body which faces the stage”. This recitation should read – a stage on which are disposed a carrier substrate and a preliminary stacked body, wherein the preliminary stacked body faces the stage –.
Claim 1 at the paragraph beginning ‘a stage’ recites, “with the carrier substrate therebetween”. This recitation should read – with the carrier substrate between the preliminary stacked body and the stage –.
Claim 1 at the paragraph beginning ‘a stage’ recites, “and from which a cut stacked body is provided”. In view of the present specification, it is clear that “from which” is intended to mean “from the preliminary stacked body” and not “from the stage”. This recitation should be amended to explicitly recite the name ‘the preliminary stacked body’ instead of “from which”. The examiner further suggests providing a comma before “and from which” to reduce the run-on nature of the paragraph.
Claim 1 at the paragraph beginning ‘a stage’ recites, “a cut stacked body”. The preamble of the claim already introduces this body, and therefore the recitation of “a cut stacked body” in the paragraph beginning ‘a stage’ should recite – the cut stacked body –. [Although note the indefiniteness issue discussed below regarding uncertainty about whether or not the cut stacked body is part of the claimed cutting apparatus.]
Claim 1 at the paragraph beginning ‘a stage’ recites, “an edge extended”. This recitation should read – an edge extending –.
Claim 1 at the paragraph beginning ‘a cutter’ recites, “the stage, movable along”. This recitation should read – the stage, the cutter movable along –.
Claim 1 at the paragraph beginning ‘a cutter’ recites, “and cuts”. This recitation should read –, and the cutter cuts –.
Claim 1 at the paragraph beginning ‘a cutter’ includes two recitation of “therebetween”. These recitations should be amended to read – between the preliminary stacked body and the stage – and – between the cut stacked body and the stage --, respectively.
Claim 1 at the paragraph beginning ‘a cutter’ includes a comma in the phrase “the carrier substrate between, to provide”, with this comma being unnecessary. The comma in this recitation should therefore be deleted.
Claim 1 at the paragraph beginning ‘a first detaching tool’ recites, “and contacts”. This recitation should read --, and the first detaching tool contacts –.
Claim 1 at the paragraph beginning ‘a first detaching tool’ recites, “with the carrier substrate therebetween”. This recitation should read – with the carrier substrate between the cut stacked body and the stage –.
Claim 3 at the paragraph beginning “within cut stacked body” should read – within the cut stacked body –. Also in this paragraph, “therebetween” should be replaced with – between the cut stage body and the stage –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a suction unit” as recited in claim 7 (first, “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “remove fragments of the preliminary stacked body … by suction provided from a suction unit” – i.e., the claim expressly requires the suction unit to remove fragments with suction; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., “which follows the scribing wheel” does not describe any structure for performing a suction function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 at the paragraph beginning ‘a stage’ recites, “a preliminary stacked body … from which a cut stacked body is provided”. This recitation is indefinite because it is unclear whether the ‘cut stacked body’ is being claimed. That is, does claim 1 require that the carrier substrate and the preliminary stacked body are disposed on the stage, and that the preliminary stacked body is able to be cut to form a cut stacked body? In this interpretation, no cut stacked body is required by the claim. Alternatively, does claim 1 require that the carrier substrate and the preliminary stacked body are disposed on the stage, and that the preliminary stacked body has already been cut to form the cut stacked body? In this interpretation, the carrier substrate, the preliminary body, and the cut stacked body must all be disposed on the stage. The recitation “a preliminary stacked body … from which a cut stacked body is provided” is indefinite because it is unclear whether to interpret the language “from which” and “is provided” functionally or structurally. If the recitation is interpreted functionally, the recitation requires the ability to form a cut stacked body having an edge on the stage, but does not actually require the cut stacked body to be on the stage. However, if the recitation is interpreted structurally, then the recitation actually requires the cut stacked body to be on the stage. In support of the cut stacked body not being expressly claimed, the preamble of the claim recites, “A cutting apparatus for providing a cut stacked body”, which indicates that the cutting apparatus is claimed and that providing a cut stacked body is merely an intended use of the cutting apparatus, with the cut stacked body not being claimed. Indeed, if the cut stacked body were part of the cutting apparatus, the preamble would be expected to recite “A cutting apparatus comprising:” because it would not make sense to include ‘for providing a cut stacked body’ when the cutting apparatus itself is already inclusive of the cut stacked body. In support of the cut stacked body being claimed, the cut stacked body is required to have “an edge extended [sic] in the extension direction”, and the cutter is required to move along a direction that corresponds to “the extension direction of the edge of the cut stacked body”. In order to determine the direction along which the cutter is movable, the cut stacked body must be claimed. Indeed, if no cut stacked body is claimed, then claim 1 is indefinite because the direction along which the cutter is movable cannot be determined. Additionally, to the extent that claim 1 does not expressly claim the workpiece, all dependent claims reciting structures of the claim cutting apparatus that depend on the structure of the unclaimed workpiece are indefinite. As one such example, claim 3 is indefinite if no cut stacked body is expressly claimed because it cannot be determined whether or not the first detaching unit is adjacent to the corner of the cut stacked body. Indeed, the claimed cutting apparatus is usable with a circular cut stacked body that has no corners such that regardless of the position of the first detaching unit, the first detaching unit is not adjacent to a corner of the cut stacked body. As a second example, claim 13 is indefinite if no cut stacked body is claimed because, without any cut stacked body, it cannot be determined if the inclined portion is “corresponding to a portion of the preliminary stacked body outside the cut stacked body”. For examination purposes, the examiner interprets claim 1 as not requiring the cut stacked body being cut into the preliminary stacked body.
	Claim 1 at the paragraph beginning ‘a second detaching tool’ recites, “and is inserted between the cut stacked body facing the stage with the carrier substrate therebetween, and the carrier substrate”. This recitation is indefinite because it is unclear what structure(s) is/are being described as “between the cut stacked body”, “facing the stage”, and “with the carrier substrate therebetween”. Are all the recitations describing the ‘second detaching tool’? Are all these recitation describing the ‘cut stacked body’? What structure(s) is/are the second detaching tool “inserted between”? As best as can be determined, the Applicant is intending to require that the second detaching tool is inserted between the cut stacked body and the carrier substrate, with the language “facing the stage with the carrier substrate therebetween” describing the cut stacked body. If this interpretation is in fact intended, given that the cut stacked body is previously required to be ‘facing the stage with the carrier substrate therebetween’, this language is redundant in the final paragraph of claim 1 and should be deleted to avoid confusion. Moreover, if this interpretation is intended, the comma immediately before “and the carrier substrate” should be deleted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0122427 A1 to Koo et al. in view of US Pat. No. 7,713,368 B2 to Yoshioka et al.
Regarding claim 1, Koo discloses a cutting apparatus 1000 for providing a cut stacked body (the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the intended use of ‘providing a cut stacked body’; Koo need not disclose this use consistent with MPEP 2111.02(II)) comprising: 
a stage 200 on which are disposed a carrier substrate 400, and a preliminary stacked body 300 which faces the stage 200 with the carrier substrate 400 therebetween (see Fig. 1; the bottom side of the body 300 faces the stage 200) and from which a cut stacked body is provided having an edge extended in an extension direction (as best understood, this recitation requires the ability to form a cut stacked body from the preliminary stacked body, rather than requiring that the cut stacked body is on the stage, in view of the preamble indicating that providing the cut stacked body is an intended use of the claimed cutting apparatus; see the discussion of the cut stacked body in the ‘a cutter’ paragraph below); 
a cutter 610 which is adjacent to the stage 200 (see Fig. 8A and paragraph 78), movable along a first direction D5 corresponding to the extension direction of the edge of the cut stacked body (compare Figs. 8A and 8B, where the extension direction is the direction in which the cutter 610 is moved because the cutter 610 produces the edge of the cut stacked body) and cuts the preliminary stacked body 300 which faces the stage 200 with the carrier substrate 400 therebetween, to provide the cut stacked body facing the stage with the carrier substrate 400 therebetween (this is an intended use recitation of the cutter, and the cutter 610 of Koo is moveable to cut a cut preliminary stacked body to form a cut stacked body as is evident from comparing the position of the cutter 610 in Figs. 8A and 8B – the cut stacked body is between the end 330 of the preliminary stacked body and the position of the cutter 610 along the axis D1 relative to Fig. 8A; note that the particular structure that is cut – i.e., whether the carrier substrate 400 or the preliminary stacked body 300 is cut – depends on the position of the inverting unit 620 as well as the orientation of the carrier substrate and the preliminary stacked body when loaded into the inverting unit 620, such that the cutter 610 of Koo cuts the preliminary stacked body 300 when the cutter 610 is activated with the preliminary stacked body 300 oriented as illustrated in Fig. 8A; note also that claim 1 is an apparatus claim, rather than a method claim, and thus the issue at hand is the structure required by claim 1, rather than the manner in which the structure is operated); 
a first detaching tool 100 which is movable (by the moving unit described in paragraph 57) and contacts the cut stacked body facing the stage 200 with the carrier substrate 400 therebetween (see Fig. 5B, where the entire preliminary stacked body 300 is shown in contact with the tool 100), in detaching of the cut stacked body from the carrier substrate 200 (compare Figs. 5A and 5B; the cut stacked body is permitted to be removed with the preliminary stacked body 300); and 
a second detaching tool 500 which is movable in a direction parallel to the first direction (compare Figs. 7A and 7B), protrudes in a second direction D1 intersecting the first direction D5 (see Fig. 7A) and is inserted between the cut stacked body facing the stage 200 with the carrier substrate 400 therebetween, and the carrier substrate 400, in the detaching of the cut stacked body from the carrier substrate 400 (see Fig. 7A; e.g., the cut stacked body can be at the end 330 shown in Fig. 8A).
	Regarding claim 3, Koo discloses that within cut stacked body facing the stage 200 with the carrier substrate 400 therebetween (see Fig. 1), the edge of the cut stacked body extends in the extension direction from a corner of the cut stacked body (see Fig. 8A, where the edge of the cut stacked body can be either of the edges parallel to the axis D2-D5, with one edge being along end 330 and the other edge being cut by the cutter 610 – note that either of these edges has a corner), and the first detaching tool 100 is arranged adjacent to the corner of the cut stacked body (see Fig. 5B – the first detaching tool 100 is movable, and in at least one position the detaching tool 100 is adjacent to the corner of the cut stacked body, which interpretation appears consistent with the present disclosure where the first detaching tool is not always adjacent to the corner). 
Regarding claim 4, Koo discloses that the first detaching tool 100 is movable (see paragraph 57), and the first detaching tool 100 in contact with the cut stacked body is moved in the detaching of the cut stacked body from the carrier substrate 400 (compare Figs. 5A and 5B).
Regarding claim 5, Koo discloses that the second detaching tool 500 is movable from the corner of the cut stacked body and in the first direction along the edge of the cut stacked body (compare Figs. 7A and 7B; note that ‘in the first direction’ is in a direction along D2-D5, which direction includes both from D2 toward D5 and from D5 toward D2), and the second detaching tool 500 inserted between the cut stacked body and the carrier substrate 400 is moved along the edge of the cut stacked body, in the detaching of the cut stacked body from the carrier substrate 400 (compare Figs. 7A and 7B; note that ‘in the detaching’ includes detaching the corner of the upper substrate from the carrier substrate 400 as is shown in Fig. 7A).
Regarding claim 12, Koo discloses that the stage 200 comprises a plurality of vacuum holes 222 with which the carrier substrate 400 and the preliminary stacked body are maintained on the stage 200 (see Fig. 1 and paragraph 43).
Koo fails to explicitly describe how its moving unit moves the first detaching tool. As a result, Koo fails to disclose that the first detaching tool is movable in a direction forming a first acute angle with the first direction as required by claim 1. Koo also fails to disclose that the first detaching tool is movable from the corner of the cut stacked body and in a line along the direction forming the first acute angle with the first direction, and that the first detaching tool is moved in the line along the direction forming the first acute angle with the first direction, both as required by claim 4.
Yoshioka, however, teaches a first detaching tool 13 that is movable by a multi-articulated robot RB having a plurality of joints (see Fig. 9 and col. 2, lines 13-14), and Yoshioka teaches that the robot RB moves the first detaching tool 13 at an angle to two perpendicular directions X and Y, where the directions X and Y together define a plane of a support surface of a stage 20 (see Fig. 9 showing the detaching tool 13 moving at an angle to both directions X and Y; see also col. 6, lines 9-14). Thus, by providing a multi-articulated robot arm for moving the first detaching tool, the first detaching tool is movable in a direction that forms an acute angle relative to each direction defined by a stage.
	Thus, although Koo fails to disclose the details of its moving unit for moving the first detaching tool in sufficient detail to determine the direction in which the first detaching tool is movable, Yoshioka teaches a robot arm that serves as a moving unit for moving a first detaching tool. One of ordinary skill in the art could have a providing a robot arm as taught by Yoshioka as the moving unit for the first detaching tool of Koo by known methods (such as providing the first detaching tool as an end effector for the robot arm), and in combination each element merely would have performed the same function as it did separately – the first detaching tool continues to remove a material from the work, and the robot arm continues to move a first detaching tool. One of ordinary skill in the art would have recognized that the results of this combination were predictable because Koo teaches that its first detaching tool is movable by some generic ‘moving unit’ and because Yoshioka teaches that its robot arm moves a first detaching tool. Thus, this modification is obvious under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results. Still further, this modification is advantageous because it allows the first detaching tool of Koo to be reoriented relative to the work by the robot arm, which allow for more versatility of the peeling operation depending on the geometry of the particular work to be peeled, and which also allows for initiating a rolling action at a corner of the work where less force is required to initial the peeling action (less force is required due to less surface area being removed initially at a corner compared to along an entire edge; Yoshioka recognizes that peeling force is a function of the width of the portion being peeled at col. 1, lines 39-53). With this modification, the first detaching tool is movable in the manner required by claims 1 and 4 because the robot arm can move the first detaching tool any desired angle.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Yoshioka as applied to claim 1 above, and further in view of Yoshioka.
	Regarding claim 2, Koo, as modified, discloses that the stage 200 has a planar shape (see the planar shape of the upper surface of the stage in Fig. 1 of Koo).
Koo, as modified, fails to disclose that the stage is rotatable with respect to a center of the planar shape as required by claim 2.
Yoshioka, though, teaches a stage 20 that is rotatable with respect to a center of a planar shape of the stage 20 (compare the rotational positions of the stage 20 in Figs. 7 and 8). Yoshioka teaches that providing a rotatable stage is advantageous because the stage and detaching tool can perform a zigzag movement relative to one another, which reduces peeling width and thus reduces peeling force, which in turn reduces the likelihood of the work breaking (see col. 2, lines 43-53).
Therefore, it would have been obvious to one of ordinary skill in the art to make the stage of Koo, as modified, rotatable about its center in view of the teachings of Yoshioka. This modification is advantageous in order to provide a zigzag movement during peeling, which reduces peeling force and in turn reduces the likelihood of work breakage.
Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Yoshioka as applied to claim 1 above, and further in view of EP 3 120 971 A1 to Martin.
	Regarding claim 6, Koo, as modified, discloses that the cutter 610 comprises a scribing tool 610 (see paragraph 78).
	Regarding claim 7, Koo, as modified, discloses that the scribing tool 610 is movable along the first direction (compare Figs. 8A and 8B).
	Koo, as modified, fails to disclose that the scribing tool is a scribing wheel as required by claims 6 and 7, and that the cutter removes fragments of the preliminary stacked body in cutting of the preliminary stacked body, by suction provided by a suction unit of the cutter which follows the scribing wheel as required by claim 7.
	Martin teaches a scribing wheel 17, and a cutter 1 that comprises the scribing wheel 17 and further comprising a suction unit 15 that follows the scribing wheel 17 along a moving direction of the cutter 1 to remove fragments of cut work (when the cutter 1 moves along the bridge 2; see Figs. 2 and 3; see also paragraph 42). Martin teaches that providing the suction unit is advantageous in order to absorb and remove cut parts of the work to keep the surface of the work and the stage clean (see paragraphs 42 and 57).
	First, it would have been obvious to one of ordinary skill in the art substitute a scribing wheel as taught by Martin for the scribing tool of Koo, as modified. Koo, as modified, differs from the claim by disclosing a scribing tool that is a blade instead of a scribing tool that is a wheel as claimed. Martin, though, teaches that a scribing wheel and its function of scribing are known in the art. One of ordinary skill in the art could have substituted a scribing wheel as taught by Martin for the scribing tool of Koo, as modified, and the results of this substitution would have been predictable because the function of the tool is unchanged – the tool continues to perform a scribing operation. 
	Second, it would have been obvious to one of ordinary skill in the art to provide Koo, as modified, with a suction unit as taught by Martin. This modification is advantageous because the suction unit absorbs and removes cut parts of the work and keeps the surface of the work and stage clean. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Yoshioka as applied to claim 1 above, and further in view of US Pat. No. 8,409,973 B2 to Chida et al.
Regarding claim 13, Koo, as modified, discloses that the stage 200 further comprises a central portion corresponding to the cut stacked body (see Fig. 1 of Koo, noting that this recitation on the particular location of the cut stacked body) and having a flat surface (see Fig. 1 of Koo).
Koo, as modified, fails to disclose that the stage comprises an inclined portion extended from the central portion and corresponding to a portion of the preliminary stacked body outside of the cut stacked body as required by claim 13.
Chida, though, teaches a stage 701 (see Fig. 22, e.g.) having an inclined portion 706 extending from a central portion (having holes 702 in Fig. 22) and corresponding to a portion of a preliminary stacked body outside of a cut stacked body (see Fig. 17A, noting that the recitation ‘outside of a cut stacked body’ depends on the how the preliminary stacked body is cut). Chida teaches that providing the inclined portion is advantageous in order to provide a space between the stage and the work for a detaching unit to access the work (see col. 4, lines 21-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the stage of Koo, as modified, with an inclined portion extended from the central portion as taught by Chida in order to provide additional space for the second detaching unit to access the workpiece.
Claims Not Subject to Prior Art Rejection
Claims 8-11 and 14 are not subject to any prior art rejection under 35 USC 102 or 103; however, no determination of allowability can be made in view of the issues raised under 35 USC 112 as discussed above.
Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered but they are not persuasive. First, in regards to rejections under 35 USC 112(a) and 112(b), the Applicant at page 10 of the Remarks merely states, “Claims 1 and 7-10 are hereinabove amended to recite sufficient structure and to particularly point out and distinctly claim the subject matter which applicant regards as the invention, as set forth in AIA  U.S.C. 112(a) and 112(b).” However, the Applicant’s amendments have not overcome all rejections under 35 USC 112(b). In claim 1, it remains unclear whether the Applicant is claiming the cutting apparatus as including the preliminary stacked body being cut to include a cut stacked body (where the cut stacked body is claimed), or whether the Applicant is claiming the cutting apparatus as including the preliminary stacked body which can be, but is not necessarily, cut to form the cut stacked body (where the claim does not require the cut stacked body). As such, the Applicant’s amendments have not overcome all rejections under 35 USC 112(b).
Next, in regards to the rejection of claim 1 under 35 USC 103, the Applicant argues beginning at page 11 of the Remarks that Koo teaches that its cutter cuts the carrier substrate, not the preliminary stacked body, and that as disclosed by Koo the preliminary stacked body remains uncut.
This argument is not persuasive. First, as explained above, it is unclear whether claim 1 requires the cut stacked body as being already cut into the preliminary stacked body. For the purposes of examination, claim 1 is interpreted as requiring only the preliminary stacked body and not requiring any cut stacked body. As disclosed by Koo, as modified, the cutter cuts the preliminary stacked body in either of two situations: first, the cutter of Koo, as modified, cuts the preliminary stacked body when the cutter is actuated with the workpiece in the position shown in Fig. 8A; and, as a second option, the cutter of Koo, as modified, cuts the preliminary stacked body when the workpiece is loaded into the device in an inverted manner relative to its position shown in Fig. 8B. Note that claim 1 includes the functional limitation that the cutter “cuts the preliminary stacked body”. Since claim 1 is an apparatus claim, rather than a method claim, Koo, as modified, need not explicitly disclose a method including cutting the preliminary stacked body. Instead, Koo, as modified, needs to disclose a cutter that inherently possesses the functionally defined limitations of the claimed apparatus, including the functional limitation of the cutter cutting the preliminary stacked body. See MPEP 2114(I). Koo, as modified, discloses a cutting apparatus that inherently possesses the functionality of the cutter cutting the preliminary stacked body for the reasons explained above, including that Fig. 8A of Koo shows the preliminary stacked body being arranged in the path of the moveable cutter. Moreover, per MPEP 2114(II), the manner of operating a device does not different an apparatus claim from the prior art, so the manner in which the claimed apparatus is intended to be used (including the cutter being actuated to cut the preliminary stacked body to form the cut stacked body) does not different the claimed apparatus from the prior art apparatus that teaches all the structural limitations of the claim.  The limitation that the cutter “cuts the preliminary stacked body which faces the stage with the carrier substrate therebetween” is a manner in which the apparatus is intended to be employer, and does not distinguish the claimed apparatus from that of Koo, as modified. The remainder of the Applicant’s arguments are also not persuasive, since these arguments are directed to the manner in which the device of Koo, as modified, is operated. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724